COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §             No. 08-20-00065-CR

  EX PARTE                                        §                Appeal from the

  SLADE ALAN MOORE,                               §                 County Court

                                                  §           of Andrews County, Texas
                                 Appellant.
                                                  §                (TC# 19-0237)


                                         OPINION
       This appeal arises from Appellant Slade Alan Moore’s pretrial habeas-corpus proceeding

challenging the information charging Moore with harassment under TEX.PENAL CODE ANN.

§ 42.07(a)(7). In his application for writ of habeas corpus and associated motion to quash, Moore

argued that he was being illegally restrained because section 42.07(a)(7) is facially

unconstitutional under the U.S. Constitution due to the statute’s overbreadth and vagueness. The

trial court denied Moore’s writ application and motion to quash information, and he now appeals

the trial court’s order denying his writ application. For the reasons below, we affirm the trial

court’s order and remand the cause to the trial court.

                                       I. BACKGROUND

       The State charged Moore with harassment under section 42.07(a)(7), alleging that on or

about April 19, 2019, Moore:
          did then and there, with intent to harass, annoy, alarm, abuse, torment or embarrass
          [K.M.],1 hereafter styled the complainant, cause the telephone of the complainant
          to ring repeatedly and did send repeated electronic communications to the
          complainant in a manner reasonabl[y] likely to harass, annoy, alarm, abuse,
          torment, embarrass, or offend another, namely [K.M.].

          Moore filed a pretrial application for writ of habeas corpus and motion to quash the

information, arguing that he was illegally confined or restrained and that the information should

be quashed because the statute under which he was charged, section 42.07(a)(7), was

unconstitutionally overbroad and vague under the First Amendment of the U.S. Constitution. In

particular, Moore contended that section 42.07(a)(7)’s prohibitions against certain speech

constituted content-based restrictions on speech of the type that did not fall into any previously

recognized category of unprotected speech. Moore further contended that section 42.07(a)(7) was

unconstitutionally vague because of the uncertain meaning of what constitutes “repeated”

communications.

          The trial court denied Moore’s writ application and motion to quash by written order.

Moore appealed the court’s order denying his writ application and motion to quash, and this Court

first dismissed the appeal for want of jurisdiction. See Ex parte Moore, No. 08-20-00064-CR,

2020 WL 1809169, at *1 (Tex.App.--El Paso Apr. 9, 2020, no pet.) (mem. op., not designated for

publication) (Moore I), superseded by Ex parte Moore, No. 08-20-00064-CR, 2020 WL 2079215,

at *1 (Tex.App.--El Paso Apr. 30, 2020, no pet.) (mem. op. on reh’g, not designated for

publication) (Moore II). On rehearing, Moore argued that he was appealing the denial of his writ

application, and because denial of a pretrial habeas corpus writ application is a final appealable

order, we withdrew our original opinion and issued an opinion reinstating the appeal for


1
    To protect the complainant’s identity, we refer to her as “K.M.” See TEX.R.APP.P. 9.10.

                                                          2
consideration of section 42.07(a)(7)’s constitutionality. See Moore II, 2020 WL 2079215, at *1.

This issue now prompts this appeal.

                                       II. DISCUSSION

       At the outset, we note that this Court decided the facial constitutionality of section

42.07(a)(7) in Ex parte Hinojos, No. 08-17-00077-CR, 2018 WL 6629678, at *5-6 (Tex.App.--

El Paso Dec. 19, 2018, pet. ref’d) (not designated for publication). In Hinojos, we held that

section 42.07(a)(7) is not facially unconstitutional on the grounds of being overbroad or unduly

vague. Id. at *5; see also Torres v. State, No. 08-19-00209-CR, 2021 WL 3400598, at *7 n.1

(Tex.App.--El Paso Aug. 4, 2021, no pet.) (not designated for publication) (Alley, J., concurring)

(recognizing Hinojos).    These are essentially the same matters Appellant raises in this appeal.

       Generally, an intermediate appellate court has an obligation to follow its own precedent

unless it expressly overrules it. See Kiffe v. State, 361 S.W.3d 104, 116 (Tex.App.--Houston [1st

Dist.] 2011, pet. ref’d), citing Rose v. State, 752 S.W.2d 529, 555 (Tex.Crim.App. 1988) (op. on

reh’g) (Teague, J., concurring). Because we find no reason to expressly overrule Hinojos, we

follow its holding here. See id. We therefore conclude that Appellant’s facial challenge to

section 42.07(a)(7) must fail.

       Finally, we note that several cases directly raising the facial constitutionality of section

42.07(a)(7) are pending before the Texas Court of Criminal Appeals. Three of our sister courts

have found section 42.07(a)(7) to be facially unconstitutional. Griswold v. State, No. 05-19-

01561-CR, 2021 WL 6049853, at *3-4 (Tex.App.--Dallas Dec. 21, 2021, mot. reh’g en banc filed);

State v. Chen, 615 S.W.3d 376 (Tex.App.--Houston [14th Dist.] 2020, pet. filed); Ex parte Barton,

586 S.W.3d 573 (Tex.App.--Fort Worth 2019, pet. granted) (op. on reh’g). Three of our other


                                                3
sister courts have upheld the constitutionality of the statute. State v. Grohn, 612 S.W.3d 78

(Tex.App.--Beaumont 2020, pet. filed); Ex parte McDonald, 606 S.W.3d 856 (Tex.App.--Austin

2020, pet. filed); Ex parte Sanders, No. 07-18-00335-CR, 2019 WL 1576076 (Tex.App.--Amarillo

Apr. 8, 2019, pet. granted) (mem. op., not designated for publication). Elongating this opinion

with additional discussion of the issues would add nothing new to what is already pending before

the Texas Court of Criminal Appeals. We adhere to our prior precedent and overrule Appellant’s

Issue One.

                                     III. CONCLUSION

       The trial court’s order is affirmed. We remand this case to the trial court for further

proceedings consistent with this opinion.


                                             JEFF ALLEY, Justice

February 4, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  4